I dissent. Section 484 of the Civil Code reads as follows: "Every railroad corporation must have printed and conspicuously posted on the inside of its passenger-cars its rules and regulations regarding fare and conduct of its passengers; and in case any passenger is injured on or from the platform of a car, or on any baggage, wood, gravel, or freight car, in violation of such printed regulations, or in violation of positive verbal instructions or injunctions given to such passenger in person by any officer of the train, the corporation is not responsible for damages for such injuries, unless the corporation failed to comply with the provisions of the preceding section." It is then a positive law of this state, to which we are bound to give effect, that in case any passenger is injured on or from the platform of a car in violation of the printed and conspicuously posted regulations of the company, the company is not responsible in damages for such injury. It is admitted that among the printed and conspicuously posted regulations of this company was the following: "Notice to passengers. (1st) Passengers are not allowed to ride on the engine, or on the baggage, mail or express cars, or on the platform or steps of cars, and are required toremain in their seats while the train is in motion." That this is a salutary rule, and that its observance would *Page 42 
have saved the life of plaintiff's son is proved by the fact that he and his companion alone of all the passengers on the train, were seriously injured by the accident which cost them their lives, and this solely by reason of the fact that they had lefttheir seats and gone upon the platform of their car while the train was moving at the rate of twenty-five miles an hour. Such being the case it is not what was decided or left undecided inMitchell v. Southern Pacific Railroad Co., 87 Cal. 62, [11 L.R.A. 130, 25 P. 245], that bars a recovery of damages, but it is the positive terms of a statute which, in my opinion, is not subject to the qualifications and exception which are imposed upon it by the opinion of the court.